Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00835-CR
____________
 
EX
PARTE TERESA WATERS
 

 
On
Appeal from the 338th District Court
Harris
County, Texas
Trial
Court Cause No. 916,683
 

 
O
P I N I O N
Appellant filed a pre-trial application for writ of habeas
corpus in the trial court seeking a bond reduction.  The trial court denied relief and appellant
sought review in this Court.  On November
20, 2002, the State filed a motion to dismiss this appeal as moot.  In the motion, the State contends the appeal
is moot because the underlying case pending against appellant in which a bail reduction was sought was dismissed on November
12, 2002.  We agree that this renders the
issue of pre-trial bond moot. 
Accordingly, we dismiss appellant=s appeal.  
PER CURIAM
Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).